Case 1:20-cv-24507-CMA Document 6 Entered on FLSD Docket 12/22/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-24507-CIV-ALTONAGA

  FLORIDA FAIR HOUSING
  ALLIANCE, INC.,

         Plaintiff,

  v.

  FL RIVERMILL, LLC,

        Defendant.
  _________________________ /

                                              ORDER

        THIS CAUSE came before the Court sua sponte. Plaintiff, Florida Fair Housing Alliance,

 Inc., filed this action on November 2, 2020 against Defendant, FL Rivermill, LLC. (See generally

 Compl. [ECF No. 1]). Plaintiff served Defendant on November 30, 2020. (See generally Return

 of Service [ECF No. 4]). To date, Defendant has failed to appear in this action.

        Accordingly, it is

        ORDERED that Plaintiff, Florida Fair Housing Alliance, Inc., shall submit a motion for

 entry of clerk’s default against Defendant, FL Rivermill, LLC by December 28, 2020. Plaintiff

 shall certify serving the motion on Defendant, indicating the address of service. Plaintiff’s failure

 to file the motion for entry of clerk’s default within the specified time may result in dismissal of

 this action without prejudice and without further notice. Plaintiff is not required to file a joint

 scheduling report (see Dec. 1, 2020 Order [ECF No. 5]), unless Defendant appears.
Case 1:20-cv-24507-CMA Document 6 Entered on FLSD Docket 12/22/2020 Page 2 of 2

                                                CASE NO. 20-24507-CIV-ALTONAGA


       DONE AND ORDERED in Miami, Florida, this 22nd day of December, 2020.




                                               CECILIA M. ALTONAGA
                                               UNITED STATES DISTRICT JUDGE

 cc:   counsel of record




                                         2
